181 U.S. 179 (1901)
STREITWOLF
v.
STREITWOLF.
No. 109.
Supreme Court of United States.
Argued and submitted November 14, 15, 1900.
Decided April 15, 1901.
ERROR TO THE COURT OF ERRORS AND APPEALS OF THE STATE OF NEW JERSEY.
*182 Mr. Alan H. Strong for defendant in error.
Mr. Willard P. Voorhees and Mr. Robert Adrain for plaintiff in error, submitted on their brief.
MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
This case must follow Bell v. Bell, ante, 175. The law of *183 North Dakota requires a domicil in good faith of the libellant for ninety days as a prerequisite to jurisdiction of a case of divorce. Smith v. Smith, 7 North Dakota, 404, 413. The facts in evidence warranted, and indeed required, the finding that the husband had no bona fide domicil in the State of North Dakota, when he obtained a divorce there, and it is not pretended that the wife had an independent domicil in North Dakota, or was ever in that State. The court of that State, therefore, had no jurisdiction.
Judgment affirmed.